Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 25, 1979, which modified a decision of the Administrative Law Judge disqualifying claimant from receiving benefits because of misconduct, and found the claimant disqualified because he voluntarily left his employment without good cause. The original notice to claimant indicated a hearing was to be held to determine whether claimant lost his employment because of misconduct. The ultimate determination found claimant lost his employment because he voluntarily left his employment without good cause. Accordingly, claimant was deprived of the opportunity to prepare a defense because of lack of adequate notice of the purpose of the hearing (Matter of Lynch [Ross], 67 AD2d 1046). Decision reversed, with costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith. Greenblott, J. P., Sweeney, Kane, Main and Mikoll, JJ., concur.